01/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 20-0150



                                 No. DA 20-0150


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JENNIFER GRUCE,

             Respondent and Appellant.


                                       ORDER


      Upon consideration of Appellee’s motion for a 7-day extension of time, and

good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including January 19, 2021, within which to prepare, serve, and file the

State’s response.




MPD                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             January 5 2021